DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to the claims, filed 01/14/2021, do not present any new matter issues and have been entered. These amendments overcome all objections, 35 USC 112(b) and 112(d) issues, and all prior art rejections in the previous office action filed 11/04/2020. However, new prior art rejections have been set forth below, as necessitated by amendment. 
Information Disclosure Statement
	The foreign reference FR 2633256, not considered in the previous office action because of a lack of English translation or English translation of the abstract, has now been considered, as the applicant has filed an English abstract for the reference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-7, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015047360 (Sawayanagi et al.) in view of US 6220254 (Gueret) and US 8640716 (Shimamura).

    PNG
    media_image1.png
    781
    748
    media_image1.png
    Greyscale

Sawayanagi et al. Figure 7, Annotated (I)
Regarding claim 1, Sawayanagi et al. teaches an applicator for applying an eyeliner to the eyelids (Abstract of Sawayanagi et al. taken from the attached Google Translation; Page 1, lines 26-27 say the applicator can apply liquid or powdery cosmetics, therefore it is fully capable of applying eyeliner to the eyelid) comprising an applicator member (Figure 7, #8), the applicator member having, 
Gueret teaches an applicator for cosmetics (Abstract) wherein the thickness of the applicator member at the indentation can be between 1mm and 2mm (Column 2, lines 33-36; Figure 8), and the applicator member is made of a porous material (Figure 8, #80; Column 6, lines 62-63).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the applicator of Sawayanagi et al. to have a notch within the range specified by Gueret. This would have been an obvious modification to make as it has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range of a measurement (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and this measurement of the indentation would provide the added benefit of having the indentation portion thin enough to be flexible, but thick enough to maintain a certain strength. Furthermore, it would have been obvious to modify the applicator of Sawayanagi et al. to be porous as taught by Gueret. This would have been obvious because a porous material would be capable of retaining more of the cosmetic substance to be applied. 

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the applicator of Sawayanagi et al. to have a length of a main facet be in the range specified in Shimamura, and in making this modification, the length would be in the longitudinal direction at certain angle, since the applicator of Sawayanagi et al. can vary in angling (Abstract). This would have been an obvious modification to make as it is not inventive to discover the optimum workable range of a measurement (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) and this range would further provide the benefit of facilitating the scooping up and applying of cosmetics. 
	Regarding claim 2, Sawayanagi et al. in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the main facet extends as far as the distal end (Annotated Figure 7 (I)).

    PNG
    media_image2.png
    649
    867
    media_image2.png
    Greyscale

Sawayanagi et al. Figure 7, Annotated (II)
Regarding claim 3, Sawayanagi et al. in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the width of the main facet increases with increasing distance from the indentation along a first part of the length of the main facet and then decreases towards the distal end of the applicator member (Annotated Figure 7 (II)).
	Regarding claim 5, Sawayanagi et al. in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the applicator member extends along a longitudinal axis, the main facet extending along an axis inclined at an angle a relative to the longitudinal axis (Annotated Figure 7 (I)) but is silent to the angle a being between 0 and 60°. Sawayanagi et al. further teaches that the angle of the facet with regards to the longitudinal axis allows a user to apply cosmetic product while keeping the handle portion away from the cosmetic (Page 2, lines 4-9 of Sawayanagi et al. Google Translation).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the applicator of Sawayanagi et al. in view of Gueret and Shimamura to have the angle of the main facet in relation to the longitudinal axis be specifically between the range of 0 and 60° in order to optimize the angle to provide more ergonomic behavior while angling the handle away from the application surface, so that the handle and a user's hand does not become messy or accidentally smudge the cosmetic to be applied. Further, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 6, Sawayanagi et al. in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the main facet extends from the indentation (Annotated Figure 7 (I)).
Regarding claim 7, Sawayanagi et al. in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the indentation is connected to the main facet by a ridge (Annotated Figure 7 (II)), the longitudinal axis of the main facet and the indentation forming an angle (Annotated Figure 7 (I)), but is silent to this angle is specifically between 30 and 145°. Sawayanagi et al. teaches that the indentation (taught as the "bending portion") is formed in such a way so that the application part can bend back and forth (Page 2, lines 35-37 of Sawayanagi et al. Google Translation).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the applicator of Sawayanagi et al. to have the angle between the main facet and the indentation be between 30 and 145° in order to optimize the angle that the application portion can bend back and forth, enabling a user to have more precise and customized control of the device. Further, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 11, Sawayanagi et al. in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the applicator member has, on its face away from the main facet, a surface that forms the hack of the applicator member (Annotated Figure 7 (I), back surface).
	Regarding claim 12, Sawayanagi et al. in view of Gueret and Shimamura teaches ail of the elements of the claimed invention as stated above for claim 11 and further teaches wherein the back surface has a recess (Annotated Figure 7 (I)).
	Regarding claim 14, Sawayanagi et al. in view of Gueret and Shimamura teaches ail of the elements of the claimed invention as stated above for claim 11 and further teaches wherein the . 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015047360 (Sawayanagi et al.) in view of US 6220254 (Gueret) and US 8640716 (Shimamura), in further view of US 2007/0181143 (Montoli).
	Regarding 10, Sawayanagi et al. in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches that the portion of the applicator comprising the indentation allows for a user to bend the applicator member back and forth (Abstract of Sawayanagi et al. Google Translation, Figure 7, #11) but does not teach wherein the indentation has a rounded shape along at least a part of its length in side view.
	Montoli teaches a cosmetic applicator (Abstract), wherein a flexing element (Figure 29, #346) adjacent to the applicator member (Figure 29, #360) has a rounded shape along at least a part of its length in side view (Figure 29, #346). Montoli teaches that this indentation can have any shape including different tapered shapes (Paragraph 0063) and teaches that a tapered shape such as that shown in Figure 29 allows for good flexibility (Paragraph 0063).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the applicator of Sawayanagi et al. in view of Gueret and Shimamura to have the tapered curved shape of the indentation in Montoli. This would have been an obvious modification to make because Montoli teaches that it was one of several obvious variants known in the art, and that it would add the improvement of good flexibility in multiple directions.	
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015047360 (Sawayanagi et al.) in view of US 6220254 (Gueret) and US 8640716 (Shimamura), in further view of US 2007/0017544 (Gueret II).
Sawayanagi et al.  in view of Gueret and Shimamura teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches an assembly comprising an applicator and a container containing a product to be applied (Figure 1, #12, #13; Page 3, lines 48-49 of Sawayanagi et al. Google Translation), the container being separate from the applicator (Page 3, lines 64-65 of Sawayanagi et al. Google Translation; the container and applicator can he unscrewed from each other, and therefore be separate), but Sawayanagi et al. does not teach that this product is an eyeliner. 
	Gueret II teaches a cosmetic applicator (Abstract) with an indentation (Figures 2, #25) and a separate container containing a product (Figure 1, #2), wherein the product is eyeliner (Paragraph 0050). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the applicator of Sawayanagi et al. in view of Gueret and Shimamura to include the eyeliner liquid of Gueret II. This would have been an obvious modification to make in order to facilitate applying eyeliner to a user’s eye, thereby beautifying the eye. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Furthermore, the applicant argues that Sawayanagi et al. does not teach the function of applying eyeliner. The examiner respectfully disagrees. While eyeliner is best applied by high precision tools, as the applicant argues, any tool that is capable of applying liquid can apply eyeliner. As taught in page 1, lines 26-27 of Sawayanagi et al, the applicator is capable of applying liquid. Furthermore, if applicant believes that an applicator must have “precision” in order to apply eyeliner, the examiner submits that the end point of the applicator shown in Figure 7 of Sawayanagi et al. would be capable of applying a cosmetic precisely. Please see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772